Name: Council Directive 82/606/EEC of 28 July 1982 relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture
 Type: Directive
 Subject Matter: economic analysis;  farming systems;  personnel management and staff remuneration
 Date Published: 1982-08-23

 Avis juridique important|31982L0606Council Directive 82/606/EEC of 28 July 1982 relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture Official Journal L 247 , 23/08/1982 P. 0022 - 0024 Finnish special edition: Chapter 3 Volume 15 P. 0141 Spanish special edition: Chapter 05 Volume 3 P. 0036 Swedish special edition: Chapter 3 Volume 15 P. 0141 Portuguese special edition Chapter 05 Volume 3 P. 0036 COUNCIL DIRECTIVE of 28 July 1982 relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture (82/606/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Directive submitted by the Commission, Whereas, in order to carry out the tasks assigned to it under the Treaty, in particular those set out in Articles 2, 39, 117, 118, 119 and 122 thereof, the Commission needs to know the situation and trends in earnings in the Member States; Whereas such statistical data as do exist within the Member States on the earnings of agricultural workers do not at present permit valid comparisons to be made ; whereas it is, consequently, necessary to conduct a specific Community survey based on uniform definitions and characteristics; Whereas the Commission needs regular, comprehensive data on earnings ; whereas it is therefore necessary to include all categories of agricultural workers of both sexes in the surveys; Whereas, however, since the number of agricultural workers in certain categories is relatively insignificant in several Member States, it is desirable to adopt a selective approach; Whereas provision should be made for an exception for the Federal Republic of Germany as regards agricultural workers receiving benefits in kind, in view of the insignificance of the number of such workers in the Federal Republic of Germany for the purposes of this Directive; Whereas it is possible and also more economical to carry out such surveys by random sampling ; whereas, in order to obtain results of uniform accuracy, it is necessary to provide for a fixed margin of error of observation, which should be as low as possible; Whereas it is necessary to define the arrangements for granting a Community financial contribution until 1986 to Member States for the purpose of conducting the surveys, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall undertake in 1984, and every two years thereafter, a survey of the actual earnings of permanent full-time and/or seasonal male and female workers employed in agriculture. The categories of workers to be covered by this survey in each Member State are set out in Annex I. 2. Member States may, however, carry out the survey for the first time in 1982. 3. Furthermore, Member States may in agreement with the Commission, include in the survey permanent part-time workers, having regard to their relative importance. 4. Definitions of the various categories of workers referred to in paragraphs 1 to 3 are given in Annex II. Article 2 The survey shall be conducted on the basis of statistical data relating to the months of September, October or November in the case of permanent workers, and to months designated by the Commission, in cooperation with the national statistical authorities of the Member States, in the case of seasonal workers. Article 3 The survey shall, within the terms laid down in Article 1, cover all holdings which employ permanent and/or seasonal workers and which engage in activities specified and defined under Class 01 of the General Nomenclature of Economic Activities in the European Communities (NACE), with the exception of holdings the activities of which consist exclusively or mainly in creating and maintaining gardens and parks, in hunting or in activities ancillary to agriculture. Article 4 The survey shall be carried out by random sampling. Member States shall take all appropriate measures, in particular with regard to the sample base, to maintain or, if necessary, to improve the quality of the survey results. Article 5 The survey shall consist of the collection, in respect of each of the workers concerned, of all data relating to gross earnings in cash for the month or months referred to in Article 2, the nature of the work performed, the basis on which earnings are calculated and the number of hours remunerated, sex, age and levels of qualification and, with the exception of the Federal Republic of Germany, relating to the existence of benefits in kind. Article 6 The Commission shall, in collaboration with the Member States, determine the technical details of the survey and the arrangements for transmitting the results to the Commission. Article 7 Member States shall receive, in respect of the surveys carried out up to 1986 inclusive, a flat rate sum for each holding surveyed. This sum shall be charged against appropriations allocated for this purpose in the general budget of the European Communities. Article 8 The Council shall review this Directive for the first time before the end of 1990 and every six years thereafter on the basis of a report from the Commission containing an assessment of the experience gained from carrying out the surveys. Article 9 Member States shall bring into force the laws, regulations and administrative provisions needed in order to comply with this Directive by 30 June 1984 at the latest. They shall forthwith inform the Commission thereof. Article 10 This Directive is addressed to the Member States. Done at Brussels, 28 July 1982. For the Council The President O. MÃLLER ANNEX I Categories of workers referred to in Article 1 1. For Belgium, Denmark, Germany (except for the LÃ ¤nder of Berlin, Bremen, Hamburg andSaar), France, Ireland, Italy, the Netherlands, Luxembourg and the United Kingdom : permanentfull-time workers. 2. For Greece : permanent and seasonal workers. ANNEX II Definitions of the categories of workers referred to in Article 1 1. A "permanent worker" means a manual worker who is not a member of the family of thefarmer and who is in permanent employment on the holding, by which is meant employmentthat is continuous and regular, either full-time or part-time, throughout the year. The worker concerned is a wage earner in the strict sense of the term, being a worker who ispaid regularly and who, on the basis of an oral or written contract of employment, works"throughout the year", subject, of course, to the seasonal variations inherent in agriculturalwork. (a) a "permanent full-time worker" is a worker who, under the terms of his employmentagreement, is bound to work throughout the year for a number of hours equal to orgreater than the contractual or usual hours of work. (b) a "permanent part-time worker" is a worker who, under the terms of his contract ofemployment, is required to work throughout the year for a number of hours which issmaller than the contractual or usual number of hours of work, but greater than 15 hoursper week. Part-time work does not necessarily mean half-time work ; it may be variedaccording to a daily, weekly or monthly pattern to suit the needs of the agriculturalholding. The distinction between a permanent full-time worker and a permanent part-time workerwill be made by reference to the working year and by reference to the month of the surveyonly. For example, a worker who is required to work an average of 40 hours per weekthroughout the year (contractual or usual number of hours of work), but has worked only20 hours in the survey month, will be deemed to be a permanent full-time worker. 2. A "seasonal worker" is a manual worker who is not a member of the family of the farmer andwho is in temporary employment on the holding, by which is meant employment for aperiod confined to a part of the year and involving well-defined duties. The worker concerned is a wage earner in the strict sense of the term, being a worker who isemployed on the basis of an oral or written contract of employment.